Citation Nr: 0518460	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE
Entitlement to an effective date earlier than April 30, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

The veteran appeared at a Board hearing before the 
undersigned in May 2005.  The hearing transcript is of 
record.  

At the hearing, the veteran filed a motion to advance the 
case on the Board's docket.  The motion was granted.

In July 2003, the RO told the veteran that the issues of 
entitlement to service connection for tinnitus and residuals 
of scarlet fever were denied because additional evidence had 
not been received.  It also told the veteran that his claim 
would be processed upon receipt of the additional evidence.  
Later that month, on his VA Form 21-4142, the veteran 
indicated that he may wish to pursue those claims.  The 
veteran may also wish to pursue a claim of entitlement to an 
increased rating for PTSD.  The matters are referred to the 
RO.

At the May 2005 hearing, the veteran indicated that clear and 
unmistakable errors (CUE) were committed in the July 1979 and 
September 1988 determinations, denying entitlement to service 
connection for a nervous disorder.  A reopened claim and CUE 
are different, mutually exclusive routes to the goal of 
determining an effective date.  Flash v. Brown, 8 Vet. App. 
332 (1995).  Consequently, a CUE claim is not inextricably 
intertwined with the issue of an earlier effective date.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The matter of 
CUE in prior RO decisions has not been developed for 
appellate review and is not presently before the Board.  The 
matter is referred to the RO.




FINDINGS OF FACT

1.  In unappealed July 1979 and September 1988 
determinations, the RO denied entitlement to service 
connection for a nervous disorder.  

2.  On April 30, 2002, the RO received the veteran's informal 
claim seeking service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 30, 
2002, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an earlier effective date 
for the grant of service connection for PTSD.  He maintains 
that he filed claims for service connection in the 1960's and 
received treatment for a nervous disorder in 1967.  He also 
filed claims in the 1970's and 1980's.  The veteran also 
maintains that he was told that he could not receive benefits 
because his income level was too high.  See generally, May 
2005 Hearing Transcript. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The proper effective date for new and material evidence 
received after final disallowance of a claim is the date of 
receipt of new claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii); see also 38 C.F.R. § 
3.400(r) (The effective date of VA disability compensation 
benefits for reopened claims is the date of receipt of claim, 
or date entitlement arose, whichever is later).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  If the claimant does 
not initiate an appeal within one year, or if the claimant 
fails to perfect the appeal by filing a timely substantive 
appeal, or if the claimant initiates a timely appeal and the 
appeal is later withdrawn or denied, the disallowance becomes 
final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200-202, 
20.302, 20.1103.  As previously noted, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
38 U.S.C.A. §§ 5101(a), 5110(a), 5108; 38 C.F.R. §§ 3.151(a), 
3.156, 3.400(q), (r).

The date of claim is the date of receipt of claim by VA.  See 
Hanson v. Brown, 9 Vet. App. 29 (1996).

Here, the requirements for entitlement to an effective date 
earlier than April 30, 2002, have not been met.  In April 
1979, the veteran filed an application seeking service 
connection for a nervous disorder.  In July 1979, the RO told 
the veteran that the evidence did not show that his 
disability was incurred in or aggravated by service and that 
no further action would be taken on his claim, except upon 
receipt of such evidence.  The veteran did not respond; the 
claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
In August 1988, the veteran reapplied for benefits based upon 
a nervous disorder.  In September 1988, the RO confirmed and 
continued the denial, as new and material evidence had not 
been submitted.  The RO issued notice to the veteran that 
same month.  The veteran did not appeal.  The claim became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

From 1988 to April 29, 2002, the record is void of any 
evidence or information indicating that the veteran wished to 
reopen his nervous disorder claim.

On April 30, 2002, the RO received the veteran's application 
seeking entitlement to service connection for PTSD.  Although 
in August 2002, the RO denied the claim, in December 2002, 
the RO granted service connection for PTSD, rated as 
30 percent disabling effective April 30, 2002, the date of 
receipt of the claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii), (r).  This is the appropriate 
effective date in these circumstances under VA law. 

Given the foregoing and applicable law and regulations, the 
criteria for entitlement to an effective date earlier than 
April 30, 2002, have not been met.  The date of receipt of 
the veteran's claim is the earliest date allowable by law.  
Thus, the appeal is denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii), (r).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decision dated in December 
2002, Statement of the Case dated in July 2004, and VA 
letters dated November 2003, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
VA told the veteran what evidence he should provide and that 
it would assist him with obtaining medical records, 
employment records, or records from other Federal agencies.  
VA, in essence, asked the veteran to submit any pertinent 
evidence in his possession.  As such, VA has fulfilled its 
duty to inform the veteran of the information and evidence 
needed to substantiate his claim.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 1112 
(2004).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  At the 
May 2005 hearing, the veteran, via his representative, 
testified that his service medical records had not been 
obtained.  A May 1979 Request for Information notes that no 
medical records are on file at the National Personnel Records 
Center (NPRC).  They were destroyed been destroyed in a fire 
that occurred at that facility.  The veteran also testified 
that he received treatment at the VA Medical Center in Bronx, 
New York, in 1967, and those reports are not of record.  In 
October 1988 and January 2003, the RO attempted to obtain 
those reports, but the reports were not available.  The RO 
also apprised the veteran of the 2003 attempt in the July 
2003 Statement of the Case.  Quartuccio, supra.  The evidence 
otherwise includes VA medical and examination reports dated 
from 2002 to 2004 and private medical reports from dated in 
2002.  A VA Form 21-4142, received in December 2002, reflects 
that medical reports from Doctor Rudner were on file with Dr. 
Mohammad's office.  While reports from Dr. Mohammad are of 
record, reports from Dr. Rudner are not.  Additionally, VA 
outpatient treatment reports dated in 2003 indicate that the 
veteran receives Social Security disability benefits.  If so, 
those reports are not of record either.  Given the applicable 
law and procedural development in this case, no additional 
action in this regard is needed.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.); 
38 C.F.R. § 3.159(d) (2004).  As demonstrated above, the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(r).  Additionally, treatment records by 
themselves do not constitute "informal claims" for service 
connection.  38 C.F.R. § 3.157 (2004).  VA has met its duty 
to assist the veteran in the development of this appeal and 
there is no need for further development.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).




ORDER

Entitlement to an effective date earlier than April 30, 2002, 
for the grant of service connection for PTSD is denied.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


